Title: To George Washington from Thomas Ridout, 1 May 1785
From: Ridout, Thomas
To: Washington, George



Sir—
Bordeaux [France] 1 May 1785.

By return of my Brig to Alexandria I have taken the liberty of sending you a few Cases of wine &c. as ⅌ the invoice inclosed, to the address of Colo. Fitzgerald. It will give me great pleasure if I hear of their being agreable to you.
Some days ago I had the honor to recive a letter from the Marquis de la Fayette—dated at Paris the 8th of April in which he mentions to have sent a few packages for your Excellency to my Care, I have not been so fortunate as to receive any, of which I have informed the Marquis, but hav’nt heard from him since.
I yesterday received a letter from the Baron de Montesquieu—Dated 25 April at Paris Covering the letter herewith inclosed—he has ordered to be shipped on board my Brig four Cases of white wine & a Case of Nuts as ⅌ the Bill of Lading inclosed—& which I hope will be delivered in good order.
I cannot Sir Express how sensible I am for your obliging introduction of me to the Baron de Montesquieu, he tells me he shall visit Bordeaux in October next when I shall enjoy in a more particular manner the favor you have conferred on me. I

have the Honor to be with the greatest respect—Your Excellency’s most Obedt & very Humble servant

Thos Ridout

